Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Nicole L. Molleur Paralegal (860) 723-2256 Fax: (860) 723-2215 Nicole.molleur@us.ing.com September 26, 2007 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: University of Texas System Retirement Programs File Nos.: 333-134760 and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Supplement to the Contract Prospectus and Statement of Additional Information contained in Post-Effective Amendment No. 4 to the Registration Statement on Form N-4 (Amendment No. 4) for Variable Annuity Account C of ING Life Insurance and Annuity Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 4 which was declared effective on September 21, 2007. The text of Amendment No. 4 was filed electronically on September 21, 2007. If you have any questions regarding this submission, please contact the undersigned or Michael Pignatella at 860-723-2239. Sincerely, /s/ Nicole L. Molleur Nicole L. Molleur Hartford Site ING North America Insurance Corporation 151 Farmington Avenue, TS31 Hartford, CT 06156-8975
